FILED
                     UNITED STATES COURT OF APPEALS                           MAR 16 2011

                                                                          MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                         U .S. C O U R T OF APPE ALS




UNITED STATES OF AMERICA,                         No. 09-50622

              Plaintiff - Appellee,               D.C. No. 3:09-cr-03510-LAB-1
                                                  Southern District of California,
  v.                                              San Diego

RICARDO CORDERO-ONTIVEROS,
                                                  ORDER
              Defendant - Appellant.



Before: PREGERSON and CLIFTON, Circuit Judges, and HOLLAND, Senior
District Judge.*

       The memorandum disposition filed December 21, 2010, is hereby amended

as follows: At page 3, lines 4-5, replace “It was logical and reasonable for the

district court to use Cordero’s past sentences as a starting point for setting his new

sentence” with “It was logical and reasonable for the district court to set Cordero’s

sentence higher than his past sentences”.

       With this amendment, the petition for rehearing is DENIED. No further

petitions for rehearing will be entertained.




       *
             The Honorable H. Russel Holland, Senior District Judge for the U.S.
District Court for Alaska, Anchorage, sitting by designation.